Exhibit 10.29

January 18, 2007

Dear Scott

We are pleased to offer you a position with Exar Corporation as Senior Vice
President and Chief Financial Officer, reporting to Roubik Gregorian, President
and Chief Executive Officer. Your starting annual salary will be $285,000.00
paid bi-weekly.

You will be included in the FY2008 Executive Incentive Compensation Program,
which is effective from April 1, 2007 to March 31, 2008. This incentive program
is currently under development, and we expect to be able to provide details of
the program within 60 days. Your target award will be 50% of your annual base
salary with a maximum payout of 100% of annual base salary.

You will be granted 87,500 stock options on the first trade date in the month
following your date of hire. Stock options vest 25% per year over a four-year
period and the option price is established as the fair market value of the stock
on the day of the grant. You will also be granted 29,167 restricted stock units
(RSU’s) which vest 25% per year over a four–year period. In addition, as a
sign-on incentive, you will be granted 6,000 RSU’s which will vest 100% on
May 1, 2007.

In the event of Change of Control and your position is eliminated or
substantially reduced in responsibility, all of your options and RSU’s will
immediately vest. In addition, in the event of Change of Control and your
position is eliminated or substantially reduced in responsibility, you will
receive a lump sum severance payment equal to the greater of (a) one year’s base
salary or (b) one month’s base salary for each year of completed service, up to
a maximum of two (2) times your annual base salary.

Exar Corporation has a very competitive fringe benefit package that includes a
401(k) Plan and other benefits. We are a progressive and innovative company and
believe that your association with us will be mutually beneficial.

If our offer is acceptable, please sign and date in the space provided below and
return one copy to Gene Robles, fax (510) 668-7011 by 5:00 pm on Friday,
January 18, 2007. This offer is contingent upon satisfactory completion of our
standard background investigation for Company officers and you providing
documentation that satisfies the requirements of the Immigration Reform and
Control Act of 1986.

Sincerely,

 

Gene Robles

Director

   

Agreed and Accepted:

/s/ J. Scott Kamsler

 

January 18, 2007

Human Resources     J. Scott Kamsler     Date                     CC: Roubik
Gregorian     Start Date:  

February 19, 2007